Case 3:17-cv-02277-L-MDD Document 28-1 Filed 07/15/19 PageID.774 Page 1 of 6




 1 THOMAS F. LANDERS [SBN 207335]
   tlanders@swsslaw.com
 2 LEAH S. STRICKLAND [SBN 265724]
   lstrickland@swsslaw.com
 3 MEI-YING M. IMANAKA [SBN 280472]
   mimanaka@swsslaw.com
 4 SOLOMON WARD SEIDENWURM & SMITH, LLP
   401 B Street, Suite 1200
 5 San Diego, California 92101
   (t) 619.231.0303
 6
   Attorneys for Defendant
 7 MIDLAND CREDIT MANAGEMENT, INC.
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11 SKY D. SHADOW, an Individual on                    Case No. 3:17-cv-02277-L-MDD
12 behalf of herself and all others
   similarly situated,                                JOINT STATEMENT OF
13                                                    UNDISPUTED FACTS RE
                 Plaintiff,                           DEFENDANT MIDLAND CREDIT
14                                                    MANAGEMENT, INC.’S MOTION
15       v.                                           FOR SUMMARY JUDGMENT
                                                      PURSUANT TO F.R.C.P. 56
16 MIDLAND CREDIT
17 MANAGEMENT, INC.,
                                                      [No Hearing Pursuant to Local Rules]
18                       Defendant.                   [Loc. R. 7.1.d]
19                                                    Judge: Hon. M. James Lorenz
20                                                    Mag. Judge: Hon. Mitchell D. Dembin
21
22
23
24
25
26
27
28
     P:01299496.7:87025.223                                                 Case No. 3:17-cv-02277-L-MDD
                                      JOINT STATEMENT OF UNDISPUTED FACTS
Case 3:17-cv-02277-L-MDD Document 28-1 Filed 07/15/19 PageID.775 Page 2 of 6




 1             The parties, by and through their attorneys of record, hereby file the following
 2 Joint Statement of Undisputed Facts:
 3                            Undisputed Fact                      Supporting Evidence
 4      1.        Non-party Midland Funding LLC             See Declaration of Jared McClure
 5      (“Midland Funding”) is a buyer of                   [“McClure Decl.”] at ¶¶ 4-6 &
 6      distressed asset portfolios that contracts          Exhibits [“Exs.”] 1, 2.)
 7      with its corporate affiliate, Midland Credit,
 8      to service the debts Midland Funding owns.
 9      2.        Midland Funding is the current owner McClure Decl. at ¶¶ 4-6 & Exs. 1, 2.
10      of the receivable for a Chase Bank USA,
11      N.A. Visa or MasterCard account in the
12      name of Sky Shadow, account number
13      ending 5243 (the “Chase Account”).
14      3.        Midland Funding assigned the Chase        McClure Decl. ¶ 7.
15      Account to Midland Credit for servicing.
16      4.        The last time Shadow paid on the          McClure Decl. ¶¶ 7-8 & Exs. 2, 3.
17      Chase Account was January 6, 2011.
18      5.        It is undisputed for purposes of this     McClure Decl. ¶ 9.
19      action that the statute of limitations to sue to
20      collect on the Chase Account expired before
21      November 30, 2016.
22      6.        Midland Credit sent Shadow a letter       McClure Decl. ¶ 11 and Ex. 4.
23      on or around November 30, 2016 (the
24      “Letter”) . . .
25      7.        The Letter is sized to be printed on      McClure Decl. ¶ 11 & Ex. 4.
26      paper that is 8.5 inches wide by 15 inches
27      long.
28
     P:01299496.7:87025.223
                                                      -1-                   Case No. 3:17-cv-02277-L-MDD
                                      JOINT STATEMENT OF UNDISPUTED FACTS
Case 3:17-cv-02277-L-MDD Document 28-1 Filed 07/15/19 PageID.776 Page 3 of 6




 1                            Undisputed Fact                        Supporting Evidence
 2      8. Midland Credit uses bold fonts on                Ex. 4
 3      portions of the Letter.
 4      9.        The Letter listed three potential         Ex. 4.
 5      options for paying off the debt. One was a
 6      one-payment option that provided a 40%
 7      discount off the current balance; the second
 8      option offered a six-month payoff plan for a
 9      20% discount; and the third option noted
10      the debtor could make monthly payments as
11      low as $50 per month.
12      10. Options 2 and 3 for the letter offered          Ex. 4; McClure Depo. at 61:11-21.
13      payments over time, with Option 3 being a
14      flexible payment option where the debtor
15      can create their own plan.
16      11.       To take advantage of any of the           McClure Decl. ¶ 15; Ex. 4.
17      offers in the Letter, as the Letter itself
18      states, Shadow could have called Midland
19      Credit or gone online by December 30,
20      2016.
21      12. To respond to the offer online, a debtor        McClure Depo. at 69:9-70:4.
22      would log into Midland Credit’s website,
23      accept certain terms and conditions and then
24      review and agree to a payment plan. The
25      Disclosure would also appear near the
26      payment options.
27
28
     P:01299496.7:87025.223
                                                      -2-                   Case No. 3:17-cv-02277-L-MDD
                                      JOINT STATEMENT OF UNDISPUTED FACTS
Case 3:17-cv-02277-L-MDD Document 28-1 Filed 07/15/19 PageID.777 Page 4 of 6




 1                            Undisputed Fact                        Supporting Evidence
 2      13. To respond to the offer by phone, a             McClure Depo. at 68:22-69:5, 70:16-
 3      debtor would call Midland Credit, who               71:24.
 4      would then give her the same disclosure
 5      about the statute of limitations that is in the
 6      Letter. A pop-up would appear on the
 7      Midland Credit account manager’s screen to
 8      remind him/her to provide the statute of
 9      limitations disclosure. The parties would
10      then discuss repayment terms and reach an
11      agreement.
12      14. Midland Credit would record such                McClure Depo. at 70:10-12.
13      calls.
14      15. Midland Credit would also send a letter McClure Depo. at 72:2-9, 72:17-20,
15      to the debtor with the terms of the                 73:16-19.
16      agreement reached regarding payment, as
17      well as disclosures similar to the Letter, to
18      memorialize the agreement after the call.
19      16.       Shadow did not respond to the Letter      McClure Decl. ¶¶ 15-16.
20      in any way, and has never made any
21      payments to Midland Credit on the Chase
22      Account.
23      17.       The following disclosure appears on       Ex. 4.
24      the first page of the Letter: “The law limits
25      how long you can be sued on a debt.
26      Because of the age of your debt, we will not
27      sue you for it. If you do not pay the debt,
28
     P:01299496.7:87025.223
                                                      -3-                   Case No. 3:17-cv-02277-L-MDD
                                      JOINT STATEMENT OF UNDISPUTED FACTS
Case 3:17-cv-02277-L-MDD Document 28-1 Filed 07/15/19 PageID.778 Page 5 of 6




 1                            Undisputed Fact                        Supporting Evidence
 2      we may continue to report it to the credit
 3      reporting agencies as unpaid.”
 4      18.       At the time Midland Credit sent the       McClure Decl. ¶¶ 18-19 & Exs. 5, 6.
 5      Letter through the present day, Midland
 6      Credit and Midland Funding have had a
 7      written policy and procedure providing that,
 8      after the statute of limitations has run on a
 9      debt, they will not use any payments made
10      towards the debt to recalculate or revive the
11      statute of limitations, even if allowed under
12      state law. Midland Credit and Midland
13      Funding follow that policy.
14      19.       Midland Credit’s and Midland              McClure Decl. ¶ 17 & Ex. 5.
15      Funding’s policies also provide that
16      lawsuits must not be initiated to collect
17      debts that are outside the statute of
18      limitations, and they follow that policy.
19      20.       Midland Credit’s and Midland              McClure Decl. ¶ 24 & Ex. 7, CFPB
20      Funding’s written policies also provide that        Consent Order [Request for Judicial
21      Midland Funding does not sell accounts to           Notice (“RJN”) Ex. A])
22      third parties.
23      21.       They also follow that policy.             McClure Decl. ¶ 24 & Ex. 7; RJN
24                                                          Ex. A.
25      22.       Midland Credit has not filed a lawsuit McClure Decl. ¶ 14.
26      with respect to the Chase Account.
27
28             ///
     P:01299496.7:87025.223
                                                      -4-                   Case No. 3:17-cv-02277-L-MDD
                                      JOINT STATEMENT OF UNDISPUTED FACTS
Case 3:17-cv-02277-L-MDD Document 28-1 Filed 07/15/19 PageID.779 Page 6 of 6




 1 DATED: July 15, 2019                      SOLOMON WARD SEIDENWURM & SMITH,
                                             LLP
 2
 3
                                             By: s/ Thomas F. Landers
 4                                               THOMAS F. LANDERS
                                                 LEAH S. STRICKLAND
 5                                               Attorneys for Defendant MIDLAND
                                                 CREDIT MANAGEMENT, INC.
 6
 7 DATED: July 15, 2019                   LAW OFFICES OF TODD M. FRIEDMAN, P.C.

 8
 9                                        By: s/Todd M. Friedman
                                              TODD M. FRIEDMAN
10                                            Attorney for Plaintiff
                                              SKY D. SHADOW
11
12                                     Signature Certification
13             Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
14 and Procedures Manual, I hereby certify that the content of this document is acceptable
15 to Todd M. Friedman, counsel for Plaintiff, and that I have obtained Mr. Friedman’s
16 authorization to affix his electronic signature to this document.
17 Dated: July 15, 2019                                 /s/Thomas F. Landers
                                                        Thomas F. Landers
18
19
20
21
22
23
24
25
26
27
28
     P:01299496.7:87025.223
                                                  -5-                   Case No. 3:17-cv-02277-L-MDD
                                 JOINT STATEMENT OF UNDISPUTED FACTS
